                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN, DIVISION

                                        No. 7:14-CV-183-BR

 EUNICE ANDERSON, et al.,                      )
                                               )
         Plaintiffs,                           )
                                               )
 v.                                            )               ORDER
                                               )
 MURPHY-BROWN LLC,                             )
                                               )
         Defendant.                            )
 ~~~~~~~~~~~~~~                                )
         This matter is before the court on the motion to substitute party filed by movant, Earnestine

 Phillips, as court-appointed guardian of the person of Mae Mazyck, a plaintiff in this action. [DE-

 193]. Ms. Mazyck is 97 years old, and Ms. Phillps is her adult daughter. Id          Ms. Mazyck is

 incompetent, and Ms. Phillips was appointed to act as guardian of the person for her mother by the

 Clerk of Superior Court of Pender Co~ty on November 7, 2016. Id; [DE-193-1].

         "If a party becomes incompetent, the court may, on motion, permit the action to be

 continued by or against the party's representative." Fed. R. Civ. P. 25(b). However, under North

· Carolina law, a guardian of the person is not a proper party to sue or be sued on behalf of a ward

 because those powers are reserved to a guardian ad litem, general guardian, or guardian of the

 estate. See Stern v. Cinoman, 221 N.C. App. 231, 233 (2012) (holding a guardian of the estate has

 the power to bring suit on behalf of a ward); Clawser v. Campbell, 184 N.C. App. 526, 528-30

 (2007) (holding a defendant was not properly sued through her guardian of the person in the

 absence of a guardian ad litem or general guardian); see also Lee by & through Shelton v. City of

 Fayetteville, No. 5:16-CV-759-FL, 2017 WL 2274970, at *9 (E.D.N.C. May 24, 2017) ("[I]t is

 ordinarily desirable that an incompetent's litigation should be conducted by a general guardian
who, being in control of all his ward's affairs, can relate the effect of the litigation to the

_incompetent's entire estate." (quoting Hagins v. Redevelopment Comm 'n ofGreensboro, 275 N.C.

90, 104 (1969))), appeal dismissed, No. 17-1731, 2017 WL 6404715 (4th Cir. Nov. 2, 2017). "A

guardian of the person's role is instead limited to exercising his or her authority in the best interests

of the ward in connection with the ward's care, comfort, and maintenance." In re V.A. P., 23 9 N. C.

App. 466 (2015). The statute setting forth the duties and powers of a guardian of the person

"confers no power to maintain action, only stating that such a Guardian may confer such consent

as necessary to maintain a service[.]" Clawser, r84 N.C. App. at 529 (citing N.C. Gen. Stat. §

35A-1241). 1 Such powers are specifically granted to a general guardian. Id. at 528-29 (citing

N.C. Gen. Stat.§ 35A-1251). 2 Finally, the Letters of Appointment entered by the Pender County

Superior Court state that "[t]he guardian of the person is fully authorized and entitled under the


1
    Section35A-1241, Powers and duties of guardian of the person, provides in relevant part:

           (a) To the extent that it is not inconsistent with the terms of any order of the clerk or any other court
           of competent jurisdiction, a guardian of the person has the following powers and duties:
                    (1) The guardian of the person is entitled to custody of the person of the guardian's
                    ward and shall make provision forthe ward's care, comfort, and maintenance, and
                    shall, as appropriate to the· ward's needs, arrange, for the ward's training,
                    education, employment, rehabilitation, or habilitation. The guardian of the person
                    shall take reasonable care of the ward's clothing, furniture, vehicles, and other
                    personal effects that are with the ward.

                   (3) The guardian of the person may give any consent or approval that may be
                  necessary to enable the ward to receive medical, legal, psychological, or other
                  professional care, counsel, treatment, or service.
2   Section 35A-1251, Guardian's powers in administering incompetent ward's estate, provides in relevant part:

           In the case of an incompetent ward, a general guardian or guardian of the estate has the power to
           perform in a.reasonable and prudent manner every act that a reasonable and prudent person would
           perform incident to the collection, preservation, management, and use of the ward's estate to
           accomplish the desired result of administering the ward's estate legally and in the ward's best
           interest, including but not limited to the following specific powers:

                    (3) To maintain any appropriate action or proceeding to recover possession of any
                    of the ward's property, to determine the title thereto, or to recover damages for
                    any injury done to any of the ward's property; also, to compromise, adjust,
                    arbitrate, sue on or defend, abandon, or otherwise deal with and settle any other
                    claims in favor of or against the ward.


                                                              2
laws of North Carolina to have the custody, care and control of the ward, but has no authority to

receive, manage or administer the property, estate or business affairs ofthe ward." [DE-193-1]

at 6; see Metcalf v. Graham Cty., No. 1:18-CV-00274-MR-DLH, 2018 WL 4924556, at *2

(W.D.N.C. Oct. 10, 2018) (finding individuals appointed as guardians of the person had no

authority or standing to bring an action on behalf of their ward), reconsideration denied, No. 1: 18-

CV-00274-MR-DLH, 2018 WL 6028715 (W.D.N.C. Nov. 15, 2018), and aff'd, 759 F. App'x 181

(4th Cir. 2019). Accordingly, Ms. Phillips, as Ms. Mazyck's guardian of the person, is not a proper

representative to be substituted for Ms. Mazyck in this matter, and the motion is denied.

       SO ORDERED, this !1__ day of November 2019.



                                              Robert B. Jones, Jr.
                                              United States Magistrate Judge




                                                 3
